DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I in the reply filed on 07/09/2021 is acknowledged.
Claims 31-44 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/09/2021. The Examiner notes that claims 31-44 are identical to canceled claims 17-30 with a different dependency than claim 17, and are entirely directed to Invention II.

Claim Objections
Claim 2 is objected to because of the following informalities:
Claim 2 Line 16: The recitation “a rotary switch part” is a double inclusion (see Claim 1 Line 7), and as such should be amended to recite --the rotary switch part--.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 and 13-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Turney et al. (US 10,100,919).
Regarding Claim 1, Turney discloses a lever type vehicular remote shift switching device configured to be disposed at a side of a steering wheel connected to a steering shaft of a vehicle (see Col. 2 Lines 51-54, disclosing that the shifter can be disposed on the steering column, and accordingly would be located at a side of the steering wheel), the switching device comprising: 
 A lever housing (32) disposed at the steering shaft (see Col. 2 Lines 51-54).
A lever substrate (96) disposed within the lever housing (see Fig. 5). 
A lever rotary switch unit (38) at least partially rotatably disposed at an end of the lever housing (see Fig. 6) and comprising a rotary switch part (101) disposed on the lever substrate (see Fig. 5). 
A lever button switch unit (52) at least partially disposed at an end of the lever rotary switch unit (see Fig. 5) in a movable pressing manner (see Fig. 5; see also Col. 4 Lines 8-18), and including a lever button switch (98) at least partially disposed on the lever substrate (see Fig. 5; see also Col. 7 Lines 7-19), 

Regarding Claim 2, Turney further discloses the lever type vehicular remote shift switching device according to claim 1, wherein the lever rotary switch unit comprises: 
A rotary knob (38) disposed to be rotatable about an axis in a longitudinal direction of the lever housing (see Fig. 5; see Col. 3 Lines 36-39). 
A rotary shaft housing support (82) securely fixed to the inside of the lever housing (see Col. 5 Lines 37-39).
A rotary shaft (72) connected at one end thereof to the rotary knob (see Fig. 5, showing a connection of the rotary shaft to the rotary knob through the lever button switch unit; see also Col. 5 Lines 26-30, disclosing that the shaft portion 80 cooperates with the rotary knob portion 50), and rotatably disposed at the other end thereof in the rotary shaft housing support (see Fig. 5) so as to rotate together with the rotary knob (see Col. 5 Lines 26-30). 
A rotary block (77) disposed on an outer circumferential surface of the rotary shaft (see Fig. 2) at the rotary shaft housing support (see Figs. 2 and 5) and configured to axially rotate together with the rotary shaft (see Fig. 2, showing that the rotary shaft and the rotary block are monolithic parts, and accordingly will rotate together).
A rotary transfer part (see Figs. 2 and 5, showing a cylindrical cavity for mounting a magnet 102) disposed within the lever housing (see Fig. 5) at least partially together with an end of the rotary block (see Fig. 5) and configured to transfer the rotation of the rotary block (see Fig. 5, showing that the rotary block and the rotary transfer part are monolithic parts, and accordingly will rotate together).
The rotary switch part comprising a rotary switch moving part (102) disposed at the rotary transfer part (see Fig. 5) so as to be moved together with the rotary transfer part in response to the 
Regarding Claim 13, Turney further discloses the lever type vehicular remote shift switching device according to claim 2, wherein the rotary switch part (360) is a non-contact switch (see Col. 7 Lines 30-42, disclosing that the rotary switch part is a hall effect sensor, and accordingly is a “non-contact switch).
Regarding Claim 14, Turney further discloses the lever type vehicular remote shift switching device according to claim 13, wherein the rotary switch moving part (361) is a magnet, and the rotary switch fixing part (363) is a magnetic sensor disposed on the lever substrate (see Fig. 5; see also Col. 7 Lines 41-43, disclosing a magnet and a hall effect sensor).
Regarding Claim 15, Turney further discloses the lever type vehicular remote shift switching device according to claim 2, wherein the lever rotary switch unit further comprises a rotary return part (70) configured to allow the rotary shaft and the rotary block to return to their original positions when an external force applied to the rotary knob is removed (see Figs. 5 and 4A, showing that the rotary return part are in the form of spring biased plungers that interact with detents 62 located on the bottom axial side of the lever shaft, which is coupled to and rotated with the rotary switch unit, and accordingly when a force is applied that causes the plungers to be recessed and the force is removed while the plunger is recessed and located on the ramp portion of the detents, the spring will bias the rotary shaft back to its previous position).
Regarding Claim 16, Turney further discloses the lever type vehicular remote shift switching device according to claim 15, wherein the rotary return part (370) comprises: 

A rotary return detent block (70) at least partially movably accommodated in the rotary return accommodating part (see Fig. 5).
A rotary return elastic part (68) contacted at one thereof with the inside of the rotary return accommodating part (see Fig. 5) and contacted at the other end thereof with one end of the rotary return detent block (see Fig. 5) so as to elastically support the rotary return detent block (see Fig. 5, showing that the rotary return elastic part is a spring, and accordingly would provide elastic support). 
A rotary return detent (62) disposed at the rotary block (see Fig. 4A) and configured to maintain a constant contact state with the other end of the rotary return detent block (see Fig. 5). 

Allowable Subject Matter
Claims 3-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY ROBERT WEBER whose telephone number is (571)272-3307.  The examiner can normally be reached on 7:30 - 5:30 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/G.R.W./Examiner, Art Unit 3658                                                                                                                                                                                                        
/Jake Cook/Primary Examiner, Art Unit 3658